 
Exhibit 10.1



GENTIVA HEALTH SERVICES, INC.
 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) dated as of  [●], 2010, is
made by and between Gentiva Health Services, Inc., a Delaware corporation (the
“Company”), and [●] (“Indemnitee”).
 
RECITALS
 
A.           The Company desires to attract and retain the services of highly
qualified individuals as directors and officers.
 
B.           The Company’s Amended and Restated Certificate of Incorporation
(the “Certificate”) and Amended and Restated By-Laws (the “Bylaws”) require the
Company to indemnify its directors and officers to the fullest extent permitted
by the Delaware General Corporation Law, as amended (the “DGCL”), under which
the Company is organized, and expressly provide that the indemnification
provided therein is not exclusive of any other indemnification rights the
Company provides and contemplates that the Company may enter into separate
agreements with its directors, officers, other employees and agents as shall be
expressly authorized by the Board of Directors of the Company, to set forth
specific indemnification provisions.
 
C.           The Company desires and has requested Indemnitee to serve or
continue to serve as a director or officer of the Company and has proffered this
Agreement to Indemnitee as an additional inducement to serve in such capacity.
 
D.           Indemnitee is willing to serve, or to continue to serve, as a
director or officer of the Company if Indemnitee is furnished the indemnity
provided for herein by the Company.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
1.    Definitions.
 
(a) Expenses.  For purposes of this Agreement, the term “expenses” shall be
broadly construed and shall include, without limitation, all out-of-pocket costs
of any type or nature whatsoever (including, without limitation, all attorneys
fees, other professional and expert fees and related disbursements, witness
fees, and any premiums, security for and other costs relating to any appeal
bond) actually and reasonably incurred by Indemnitee in connection with
investigating, defending, responding to or appealing a proceeding or
establishing or enforcing a right to indemnification or advancement of expenses
under this Agreement.  In the event Indemnitee is required to spend more than
three hours in the

 
1

--------------------------------------------------------------------------------

 

course of any day (including travel time) as a witness (including as a
deposition witness) in connection with a proceeding (other than a proceeding in
respect of which Indemnitee is not entitled to indemnification in accordance
with Section 10(b) hereof or has been determined not to be entitled to
indemnification in accordance with Section 7 hereof), Indemnitee shall be
entitled to reasonable compensation from the Company for his or her time so
spent and, accordingly in such event, the term “expenses” shall also include
reasonable compensation for such time spent by Indemnitee (as well as travel
expenses reasonably incurred by Indemnitee in connection with attending such a
proceeding), but only if, Indemnitee at such time is not serving as a director
or officer of, and is not in the employment of, or otherwise providing services
for compensation to, the Company or any subsidiary.  The rate of compensation to
be provided to Indemnitee in such event shall be comparable to that provided to
an independent director of the Company for a comparable commitment of time in
accordance with the Company’s then existing director compensation policies (if
any).  For such purpose, if the Company’s director compensation policy provides
for a “per meeting” fee, the amount of such fee shall be presumed to be
reasonable compensation for the time so spent by the Indemnitee as if the time
so spent had been spent at a meeting of the Board of Directors of the Company.
 
(b) Judgments.  For purposes of this Agreement, “judgments” shall be broadly
construed and shall include any judgment (including, without limitation, any
award of damages and any mandatory or prohibitory injunction, rescission,
imposition of a constructive trust, an accounting or any other equitable relief
or a declaratory judgment), arbitral award, fine or penalty, or any tax for
which the Company or any subsidiary would also or otherwise be liable, for which
judgments Indemnitee shall become liable or to which Indemnitee shall become
subject as a result of any proceeding and any amount paid in settlement of any
proceeding.
 
(c) Proceeding.  For purposes of this Agreement, the term “proceeding” shall be
broadly construed and shall include any threatened, pending, or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or other proceeding, whether
brought in the right of the Company or otherwise and whether of a civil,
criminal, legislative, administrative or investigative nature (including,
without limitation, any notice of liability for any tax), and in which
Indemnitee was, is or is threatened to be, involved as a party, a witness or
otherwise by reason of:  (i) the fact that Indemnitee is or was a director or
officer of the Company; (ii) the fact that any action was taken or omitted, or
is alleged to have been taken or omitted, by Indemnitee as a director or officer
of the Company or, at a time when Indemnitee was serving as a director or
officer of the Company, in any other capacity on behalf of the Company or any
subsidiary; or (iii) the fact that Indemnitee is or was serving at the request
of the Company as a director, officer, trustee, partner, employee or fiduciary
of another corporation or a partnership, joint venture,
 

 
2

--------------------------------------------------------------------------------

 

trust, employee benefit plan or other enterprise (as the case may be), whether
or not Indemnitee is serving in any such capacity at the time when any liability
or expense is incurred for which indemnification, reimbursement, or advancement
of expenses is provided under this Agreement.
 
(d) Subsidiary.  For purposes of this Agreement, the term “subsidiary” means any
corporation or limited liability company of which more than 50% of the
outstanding voting securities or equity interests are owned, directly or
indirectly, by the Company and one or more of its subsidiaries, and any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the request of the Company as a director, officer, trustee, partner, employee
or fiduciary.
 
(e) Independent Counsel.  For purposes of this Agreement, the term “independent
counsel” means a law firm, or a partner (or, if applicable, member) of such a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five (5) years has been, retained to
represent:  (i) the Company or Indemnitee in any matter material to either such
party or (ii) any other party to the proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “independent
counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
 
2.    Consideration.
 
(a) The Company acknowledges that its obligations imposed under this Agreement
are in addition to and of force and effect independent of its obligations to
Indemnitee under the Certificate or Bylaws, that this Agreement is intended to
induce Indemnitee to serve, or continue to serve, as a director or officer of
the Company, and that Indemnitee is relying upon this Agreement in serving as a
director or officer of the Company.
 
(b) In reliance upon the Company’s obligations under this Agreement, Indemnitee
is commencing or continuing to serve as a director or officer of the
Company.  Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law).  The Company shall have no obligation under this Agreement
to continue Indemnitee in such position or any other position for any period of
time and shall not be precluded by the provisions of this Agreement from
removing Indemnitee from any such position at any time.
 

 
3

--------------------------------------------------------------------------------

 



 
3.    Rights to Indemnification.
 
(a) Indemnification Respecting Third Party Proceedings.  Subject to Sections 7
and 10 hereof, the Company shall indemnify Indemnitee if Indemnitee is, or is
threatened to be, made a party to or otherwise involved in any proceeding, other
than a proceeding by or in the right of the Company to procure a judgment in its
favor, from and against any and all judgments and expenses incurred by
Indemnitee in connection with such proceeding and any judgments resulting from
such a proceeding (including, without limitation, any tax also or otherwise
payable by the Company or any subsidiary for which Indemnitee becomes liable and
which Indemnitee has paid).
 
(b) Indemnification Respecting Derivative Actions and Direct Actions by the
Company.  Subject to Sections 7 and 10 hereof, the Company shall indemnify
Indemnitee, if Indemnitee is, or is threatened to be, made a party to or
otherwise involved in any proceeding by or in the right of the Company to
procure a judgment in its favor against any and all judgments and expenses
incurred by Indemnitee in connection with such proceeding; provided, however,
that indemnification shall be provided for any claim, issue or matter as to
which Indemnitee has been adjudged to be liable to the Company only to the
extent that a court of competent jurisdiction shall ultimately determine in a
final judgment, not subject to appeal, that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such expenses which such court shall
deem proper.
 
For the avoidance of doubt, it is understood and agreed that any expenses
incurred by Indemnitee in connection with Indemnitee or any person associated
with Indemnitee soliciting proxies with respect to the election of a director of
the Company or any other matter submitted for a vote of the stockholders of the
Company shall not be considered expenses relating to a proceeding subject to
indemnification or advancement pursuant to this Agreement; it being further
understood, however, that (i) expenses incurred by Indemnitee in connection with
a proceeding to which Indemnitee is made a party or otherwise involved or
threatened to be made a party or otherwise involved and that arises out of or
relates to any such proxy solicitation shall be expenses subject to
indemnification and advancement pursuant to this Agreement except as otherwise
provided by Sections 7 or 10 hereof and (ii) nothing in this sentence is
intended to limit the Company’s expenditure of funds in connection with the
solicitation of proxies on behalf of the Board of Directors of the Company or
the reimbursement by the Company as permitted by law of costs or expenses in
connection with any other solicitation of proxies that is determined to have
been for the benefit of the Company.
 
4.    Indemnification of Expenses of Successful Defense.  Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any proceeding or in defense
of any claim, issue or matter therein, including the dismissal of any proceeding
without prejudice, the Company
 

 
4

--------------------------------------------------------------------------------

 

shall indemnify Indemnitee from and against all expenses incurred by Indemnitee
in connection with such proceeding.
 
5.    Partial Indemnification.  Subject to Sections 7 and 10 hereof, if
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Company for some or a portion of any expenses incurred by Indemnitee, but
is precluded by applicable law or the specific terms of this Agreement to
indemnification for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.
 
6.    Right to Advancement of Expenses.  To the extent not prohibited by law,
the Company shall as herein further provided advance to and reimburse
Indemnitee, in advance of determining Indemnitee’s entitlement to
indemnification hereunder, for any expenses incurred by Indemnitee in connection
with a proceeding.  Indemnitee shall also be entitled to advancement and
reimbursement of any and all expenses incurred by Indemnitee in preparing and
submitting to the Company information to support requests for indemnification or
advancement of expenses hereunder.  Such advancement or reimbursement shall be
made within twenty (20) days after the receipt by the Company of a written
statement or statements requesting such advances or reimbursement (which shall
include copies of invoices received by Indemnitee documenting with reasonable
particularity the services for which such expenses were incurred but, in the
case of invoices in connection with legal services, no references to legal work
performed or to expenditures made shall be required that, in the reasonable
judgment of Indemnitee’s counsel, would cause Indemnitee to waive any privilege
accorded by applicable law).  Upon request of the Company, the Indemnitee shall
provide an undertaking confirming Indemnitee’s obligation to repay the
advancement of expenses if and to the extent that it is ultimately determined by
a court of competent jurisdiction in a final judgment, not subject to appeal,
that Indemnitee is not entitled to be indemnified by the Company against such
expenses.  Advances shall be unsecured, interest free and without regard to
Indemnitee’s ability to repay the expenses.  Indemnitee agrees that, without
limiting the Company’s right to seek further written confirmation from
Indemnitee to such effect, the execution and delivery of this Agreement by
Indemnitee shall constitute an undertaking by Indemnitee to repay to the Company
any advance of expenses or reimbursements made by the Company if and to the
extent that it is ultimately determined by a court of competent jurisdiction in
a final judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified by the Company against such expenses.  The right to advancement and
reimbursement of expenses under this Section 6 shall continue until final
disposition of any proceeding.  Notwithstanding the foregoing, Indemnitee shall
not be entitled to advancement or reimbursement of expenses incurred in a
proceeding commenced by Indemnitee for which Indemnitee has been determined not
to be entitled to indemnification in accordance with Section 7 hereof or is not
entitled to indemnification in accordance with Section 10 hereof, provided that
the Company shall make a determination with respect thereto within 20 days after
receiving a request from Indemnitee for such advancement or reimbursement (but
the Company shall not be
 

 
5

--------------------------------------------------------------------------------

 

precluded from thereafter making such determination based on additional facts or
information that becomes available to it).
 
7.    Notice and Other Procedures.
 
(a) Notification of Proceeding.  Indemnitee will notify the Company in writing
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information, notice of liability or other document relating to any
proceeding which may be subject to indemnification or advancement of expenses
hereunder; provided, however, that the failure of Indemnitee to so notify the
Company shall not relieve the Company of any obligation which it may have to
provide indemnification or to advance expenses to Indemnitee under this
Agreement or otherwise unless the Company shall have been materially prejudiced
by not having notice of such proceeding.
 
(b) Request for Indemnification and Indemnification Payments.  Indemnitee shall
notify the Company in writing promptly upon receiving notice of the issuance of
any judgment or arbitral award or any demand or other requirement to make a
payment of a judgment or a tax in respect of which Indemnitee believes
Indemnitee is entitled to indemnification under the terms of this Agreement;
provided, however, that the failure of Indemnitee so to notify the Company shall
not relieve the Company of any obligation which it may have to provide
indemnification to Indemnitee against such judgment or tax under this Agreement
or otherwise, unless the Company shall have been materially prejudiced by not
having notice of the issuance of any such judgment or arbitral award or any
demand or other requirement under this Section 7(b).
 
(c) Indemnification Determinations.  Upon request of Indemnitee, the Company, to
the extent required by the DGCL, shall promptly (and in any event in accordance
with the following timing requirements), make a determination in good faith as
to whether with respect to the matter as to which such indemnification is
requested Indemnitee satisfied the applicable standard for conduct established
under the DGCL for indemnification, such determination to be made:
 
(i) if Indemnitee is a director or officer at the time the determination is to
be made, by (A) the Board of Directors of the Company by the vote at a meeting
thereof of a majority of the members of the Board who are not parties to such
proceeding, even if less than a quorum (or by the unanimous written consent of
all the Board members, provided there are members who are not parties to such
proceeding) or (B) by a committee of the Board of Directors composed of
directors who are not parties to such proceeding and authorized and designated
to make such decision by the vote at a meeting of the Board of Directors of a
majority of the members of the Board who are not parties to such proceeding,
even if less than a quorum (or authorized and designated by the unanimous
written consent of all the Board members, provided there are members who are not
parties to such proceeding) or (C) if there are no directors
 

 
6

--------------------------------------------------------------------------------

 

who are not parties to such proceeding, or if so directed by the Board by action
of the directors satisfying the requirements of clause (A) of this subparagraph
or if so directed by a committee of the Board composed and designated in
compliance with the requirements of clause (B) of this subparagraph, by
independent legal counsel in a written opinion; or
 
(ii) if Indemnitee is not a director or officer at the time the determination is
to be made, (A) by the Board of Directors or a committee thereof by action
thereof satisfying the requirements of clause (A) or (B) of subparagraph (i) of
this Section or (B) if directed by the Board of Directors or a duly authorized
committee, by independent legal counsel in a written opinion.
 
The Company shall use its best efforts to cause a meeting of the Board or a
Board committee to be held for purposes of making the determination of
Indemnitee’s satisfaction of the applicable standard of conduct, or the
appointment of independent legal counsel to make such determination, to be held
within 15 days of receipt of Indemnitee’s request for indemnification and to
have any such determination, including a determination to be made by independent
legal counsel if such a determination is to be made, completed within 60 days of
such receipt.  Alternatively, the Company may seek to have such determination
made by action of the shareholders of the Company at a duly held meeting,
provided that the Company has reasonably determined that such determination can
be made within 60 days of such receipt.  The Company shall give Indemnitee: (i)
prompt written notice of the scheduling of any such Board, Board committee or
shareholder meeting; (ii) an opportunity to present in person Indemnitee’s views
on the matter, along with any supporting documentation; and (iii) notice of the
making of any such determination.
 
(d) Standards to be Applied.  Any such determination shall be reasonably made by
the decision-making party based upon the facts known to the decision-making
party at the time such determination is made.  The termination of a proceeding
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent shall not, by itself, create a presumption that the Indemnitee
did not act in good faith and in a manner which he or she reasonably believed to
be in or not opposed to the best interest of the Company, and, with respect to
any criminal proceeding, had reasonable cause to believe that his or her conduct
was unlawful.  With respect to actions concerning an employee benefit plan of
the Company or any subsidiary, if Indemnitee acted in good faith and in a manner
he or she reasonably believed to be in the interest of the participants and
beneficiaries of the employee benefit plan, the Indemnitee shall be deemed to
have acted in a manner not opposed to the best interests of the Company.  If the
determination shall be to the effect that Indemnitee satisfied the applicable
standard of conduct, the amount of indemnity to which Indemnitee shall be
entitled shall be paid to Indemnitee promptly.  If the determination is to the
effect that the Indemnitee did not meet the applicable

 
7

--------------------------------------------------------------------------------

 

standard of conduct in respect of the matter for which indemnification is sought
hereunder, the Company shall give Indemnitee a reasonably detailed statement of
the reasons for such determination.  Such determination shall be without
prejudice to Indemnitee’s right to have a court determination thereof made in
accordance with Section 8 hereof.  Claims for advancement of expenses shall be
made under the provisions of Section 6 hereof rather than Section 7(c) and this
Section 7(d).
 
(e) Assumption of Defense.  In the event the Company shall be requested by
Indemnitee to pay the expenses of any proceeding and the Company shall
acknowledge in writing to Indemnitee its obligation under Section 6 hereof to
pay such expenses, the Company shall be entitled to assume the defense of such
proceeding, or to participate to the extent permissible in such proceeding, with
counsel reasonably acceptable to Indemnitee.  Upon assumption of the defense by
the Company and the retention of such counsel by the Company, the Company shall
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding,
provided that Indemnitee shall have the right to employ separate counsel in such
proceeding at Indemnitee’s sole cost and expense.  Notwithstanding the
foregoing, if Indemnitee’s counsel delivers a written notice to the Company
stating that such counsel has reasonably concluded that there is an actual or
potential conflict of interest between the Company and Indemnitee in the conduct
of any such defense or the Company shall not, in fact, have employed counsel or
otherwise actively pursued the defense of such proceeding within a reasonable
time, then in any such event the fees and expenses of Indemnitee’s counsel to
review whether there is such a conflict of interest and provide notice of a
conflict of interest and to defend such proceeding shall be subject to the
indemnification and advancement of expense provisions of this Agreement.
 
8.    Enforcement of Rights Hereunder.
 
(a) Enforcement.  In the event the Company (i) fails to make a timely
indemnification payment or a timely determination of Indemnitee’s entitlement to
indemnification in accordance with Section 7(c) and (d) and Section 10 hereof or
(ii) determines in accordance with Section 7(c) and (d) hereof that Indemnitee
is not entitled to indemnification or (iii) fails to advance in a timely manner
expenses in accordance with Section 6 hereof, then, subject to Section 18,
Indemnitee shall have the right to apply to any court of competent jurisdiction
for the purpose of determining Indemnitee’s entitlement to indemnification or
enforcing Indemnitee’s right to indemnification or advancement of expenses
pursuant to this Agreement, as applicable.  In such a proceeding, the burden of
proof shall be on the Company to prove that indemnification or advancement of
expenses to Indemnitee is not required under this Agreement or permitted by
applicable law.  Any determination by the Company (including its Board of
Directors, stockholders or independent counsel) that Indemnitee is not entitled
to indemnification hereunder shall not be a defense by the Company to an action
to determine Indemnitee’s entitlement to indemnification nor create any
presumption that Indemnitee is not entitled
 

 
8

--------------------------------------------------------------------------------

 

to indemnification or advancement of expenses hereunder and Indemnitee shall be
entitled to a de novo determination of Indemnitee’s entitlement thereto in any
court of competent jurisdiction.
 
(b) Indemnification of Enforcement and Certain Other Expenses.  The Company
shall indemnify Indemnitee against all expenses actually and reasonably incurred
by Indemnitee in connection with any proceeding to determine, or enforce,
Indemnitee’s right to indemnification or advancement of expenses hereunder
(including any proceeding commenced by Indemnitee), except in a situation where
(i) the Company has determined that Indemnitee is not entitled to
indemnification in accordance with Section 7 hereof or has determined that
Indemnitee is not entitled to indemnification in accordance with Section 10
hereof and (ii) the Company prevails on the merits in all material respects in
such proceeding with respect to such determination; it being understood that
Indemnitee shall not be entitled hereunder to advancement by the Company of
expenses incurred by Indemnitee in connection with a proceeding commenced by
Indemnitee to enforce his or her right to advancement of expenses or
indemnification hereunder (but shall be entitled hereunder to indemnification
against such expenses as were actually and reasonably incurred by Indemnitee in
connection with such a proceeding upon conclusion thereof unless it has been
determined in such proceeding that Indemnitee was not entitled to the
advancement of expenses or indemnification sought by Indemnitee to be enforced).
 
    (c) No Offset.  Indemnitee’s rights hereunder to receive payment of amounts
as indemnification or advancement of expenses shall not be subject to offset,
set-off or reduction on account of, and shall be separate from, any obligation
or liability that Indemnitee may have to the Company or any subsidiary and shall
be paid without regard thereto.
 
9.    Insurance.  Unless the Board of Directors of the Company determines that
the expense of such policy is unreasonable, the Company shall maintain an
insurance policy or policies providing liability insurance for directors and
officers of the Company, including any “tail coverage” (“D&O Insurance”), and
the Company shall use its best efforts to cause Indemnitee, at the Company’s
expense, to be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any then-current
director or officer of the Company or any subsidiary under such policy or
policies.  The Indemnitee is entitled to the receipt of a copy of any such
policy.  If, at the time of its receipt of a notice of a proceeding pursuant to
the terms hereof, the Company has D&O Insurance in effect and the proceeding
relates to one or more claims that could be covered by such D&O Insurance, the
Company shall give prompt notice of the commencement of such proceeding to the
Indemnitee and to the insurers in accordance with the procedures set forth in
the respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies and shall not discriminate against Indemnitee
 

 
9

--------------------------------------------------------------------------------

 

in regard to the Indemnitee’s access to coverage under such policy or policies
in comparison to any other then-current director or officer.  Indemnitee agrees
to cooperate with the Company by providing any reasonable release requested by
the insurance carrier and corresponding release of the Company for payments made
to Indemnitee in satisfaction of the Company’s indemnification and other
obligations hereunder.
 
10.    Exceptions.
 
(a) Certain Matters.  Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee on account of (i) any proceeding with respect to
remuneration paid to Indemnitee as a director or officer if it is determined by
final judgment or other final adjudication that such remuneration was provided
in violation of law (it being understood, however, that Indemnitee’s right to
indemnification and advancement of expenses with regard to remuneration matters
are further limited as provided by Section 7 above and 10(b) below) or (ii) a
final judgment rendered against Indemnitee for an accounting, disgorgement or
repayment of profits made from the purchase or sale by Indemnitee of securities
of the Company, or in connection with a settlement by or on behalf of Indemnitee
to the extent it is acknowledged by Indemnitee and the Company that such amount
paid in settlement resulted from Indemnitee’s conduct from which Indemnitee
received monetary personal profit, in violation of the provisions of Section
16(b) of the Securities Exchange Act of 1934, as amended, or (iii) any
proceeding for which the Board (or any committee thereof) has determined prior
to the date of this Agreement that the Indemnitee is not entitled to
indemnification.  For purposes of the foregoing sentence, a final judgment or
other adjudication may be reached in either the underlying proceeding in
connection with which indemnification is sought or a separate proceeding to
establish rights and liabilities under this Agreement.  The exclusion provided
by clause (i) of the first sentence of this Section 10(a) hereof shall not limit
the exclusion provided by Section 10(b) hereof.
 
(b) Claims Initiated by Indemnitee.  Any provision herein to the contrary
notwithstanding, the Company shall not be obligated to indemnify or advance
expenses to Indemnitee with respect to proceedings or claims initiated or
brought by Indemnitee against the Company or its current or former directors,
officers, employees or other agents and not by way of defense, except (i) with
respect to proceedings brought to establish or enforce a right to
indemnification or advancement of expenses under this Agreement or under any
other agreement, provision in the Certificate or Bylaws or applicable law or
(ii) with respect to any other proceeding initiated by Indemnitee that is either
approved by the Board of Directors or with respect to which Indemnitee’s
participation is required by applicable law.  However, indemnification or
advancement of expenses may be provided by the Company in specific cases as to
which indemnification or advancement of expenses is excluded by the foregoing
provisions of this Section 10(b) if the Board of Directors determines it to be
appropriate.
 

 
10

--------------------------------------------------------------------------------

 

(c) Unauthorized Settlements.  Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of a proceeding effected without the Company’s written
consent.  Neither the Company nor Indemnitee shall unreasonably withhold consent
to any proposed settlement; provided, however, that the Company may in any event
decline to consent to (or to otherwise admit or agree to any liability for
indemnification hereunder in respect of) any proposed settlement if the Company
is also a party in such proceeding and determines in good faith that such
settlement is not in the best interests of the Company and its stockholders.
 
(d) Securities Law Liabilities.  Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Act”), or in any registration
statement filed with the Securities and Exchange Commission (the “SEC”) under
the Act.  Indemnitee acknowledges that paragraph (h) of Item 512 of
Regulation S-K currently generally requires the Company to undertake in
connection with any registration statement filed under the Act to submit the
issue of the enforceability of Indemnitee’s rights under this Agreement in
connection with any liability under the Act to a court of appropriate
jurisdiction with respect to the consistency of the indemnification provided
hereunder with public policy and to be governed by any final adjudication of
such issue.  Indemnitee specifically agrees that any such undertaking shall
supersede any contrary provisions of this Agreement and that Indemnitee’s rights
hereunder shall be subject to any such undertaking.  In addition, Indemnitee
acknowledges that the SEC believes that indemnification for liabilities arising
under the federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication.  Accordingly, Indemnitee further
acknowledges that the Company may submit claims for indemnification against
liabilities imposed under such laws made by Indemnitee hereunder to such
adjudication in connection with handling such claims in accordance with
Section 7 hereof.
 
11.    Nonexclusivity and Survival of Rights.  The provisions for
indemnification and advancement of expenses set forth in this Agreement shall
not be deemed exclusive of any other rights which Indemnitee may at any time be
entitled under any provision of applicable law, the Certificate, Bylaws, any
insurance policy or other agreements, both as to action in Indemnitee’s capacity
as a director, officer or any other capacity.  However, where they are
applicable, the procedures and standards provided by this Agreement shall apply
with respect to Indemnitee’s right to indemnification and advancement of
expenses.  Indemnitee’s rights hereunder shall continue after Indemnitee has
ceased acting as a director or officer of the Company and shall inure to the
benefit of the heirs, executors, administrators, legal representatives and
assigns of Indemnitee.  The
 

 
11

--------------------------------------------------------------------------------

 

obligations and duties of the Company to Indemnitee under this Agreement shall
be binding on the Company and its successors and assigns until terminated in
accordance with its terms.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree in writing to perform this Agreement in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place.  No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his or
her status as such prior to such amendment, alteration or repeal.  No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, by Indemnitee shall not prevent the concurrent
assertion or employment of any other right or remedy by Indemnitee.
 
12.    Term; Termination.  All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director or
officer of the Company or is serving at the request of the Company as a
director, officer, trustee, partner, employee or fiduciary of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise and shall continue thereafter with respect to any possible claims
based on the fact that Indemnitee was a director or officer of the Company or
was serving at the request of the Company as a director, officer, trustee,
partner, employee or fiduciary of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise.
 
13.    Subrogation.  In the event a payment is made to Indemnitee under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who, at the request and expense of the
Company, shall execute all papers required and shall do everything that may be
reasonably necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.
 
14.    Interpretation of Agreement.  It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.  To the extent that a change in the DGCL, whether by statute or judicial
decision, permits greater indemnification or advancement of expenses than would
be afforded currently under the Certificate, Bylaws and this Agreement, it is
the intent of the parties hereto that Indemnitee be entitled to the greater
benefits afforded by such change.
 
15.    Severability.  If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of the Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or
 

 
12

--------------------------------------------------------------------------------

 

unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 14 hereof.
 
16.    Amendment and Waiver.  No supplement, modification, amendment,
termination, waiver or cancellation of this Agreement shall be binding unless
executed in writing by the parties hereto.  No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.
 
17.    Notice.  Except as otherwise provided herein, any notice, demand or other
communications to be given pursuant to the terms of this Agreement shall be in
writing sent by hand delivery, first-class or overnight mail or courier service,
facsimile transmission or electronic mail.  If by facsimile transmission or
electronic mail, shall be deemed to have been validly served, given or delivered
when sent, if by hand delivery, overnight mail or courier service, shall be
deemed to have been validly served, given or delivered upon actual delivery and,
if mailed, shall be deemed to have been validly served, given or delivered three
(3) business days after deposit in the United States mail, as registered or
certified mail, with proper postage prepaid to the addresses listed below:
 
If to the Company:
 
Gentiva Health Services, Inc.
 
3350 Riverwood Parkway, Suite 1400
 
Atlanta, Georgia 30339
 
Telephone:  (770) 951-6450
 
Facsimile:  (770) 541-3712
 
Attention: General Counsel
 
If to the Indemnitee:
 
[                     ]
 
18.    Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement shall
be governed exclusively by and construed according to the laws of the State of
Delaware, without giving effect to the principles, policies or provisions
thereof governing conflict or choice of laws.  All proceedings arising out of or
relating to this Agreement shall be heard and determined in a court of competent
jurisdiction in the State of Delaware, and the parties hereby irrevocably submit
to the exclusive jurisdiction of such court in any such proceeding and
irrevocably waive any defense of inconvenient forum to the maintenance of any
such proceeding in such court.  The parties agree that a final judgment in any
such proceeding shall be conclusive and may be enforced

 
13

--------------------------------------------------------------------------------

 

in other jurisdictions by suit on the judgment or in any other manner provided
by applicable law.  The parties hereby waive any and all right to trial by jury
in any proceeding arising out of or relating to this Agreement.
 
19.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement.  Only
one such counterpart need be produced to evidence the existence of this
Agreement.
 
20.    Headings.  The headings of the sections of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.
 
21.    Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Certificate,
the Bylaws, the DGCL and any other applicable law, and shall not be deemed a
substitute therefor, and does not diminish or abrogate any rights of Indemnitee
thereunder.
 
22.    Representations.  Each of the Company and Indemnitee hereby represents
that this Agreement constitutes a valid and binding obligation of the Company
and Indemnitee, as applicable, enforceable against each of them in accordance
with its terms (subject in each case to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally, to general principles of equity and to public policy).
 
23.    Interpretation.  All notices, waivers, requests, consents or
determinations made pursuant to this Agreement shall be made and delivered in
writing.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The term “or” is not
exclusive and means “and/or.”  Any agreement, instrument or statute defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein.
 


 

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.
 

 
GENTIVA HEALTH SERVICES, INC.
                 
By:
     
Name:
     
Title:
                   
INDEMNITEE
                   




 
15
 
